Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendments
 
The amendments filed on 10/12/2021 have been received, to which the Applicant is thanked. The Applicant has overcome the Claim Objection of record and it has been withdrawn. The Applicant has overcome the 112(a) rejections of record and they have been withdrawn.

Response to Arguments
 
The arguments have been fully considered, but have not been found to be persuasive. 
 
In response to Applicants arguments regarding the amended claim language,
The examiner respectfully responds the Applicant is arguing elements of the amended claims, which have been addressed in the rejection below.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 4, & 20-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	
	Claim 1 recites the limitation “wherein a total area of the plurality of discharge holes is less than or equal to 10 times an area of a discharging hole…” which is unclear what the relative size of the total area of the plurality of discharge holes is, as well as the area of the discharging hole, as the Applicant has not outlined what either of the sizes above are to be, to be able to comparatively gauge the relative size of the plurality of discharge holes and the discharging hole. For examination purposes, and since the Applicant has not outlined the sizes of either of the total area of the plurality of discharge holes or the discharging hole at all, it will be interpreted as the total area of the plurality of discharge holes and the area of the discharging hole can be any size at all. All dependent claims are similarly rejected for being dependent on a rejected claim.

Claim 22 recites the limitation “wherein a total area of the plurality of discharge holes is greater than or equal to 0.5 times than an area of a discharging hole” which is unclear what the relative size of the total area is, as well as the area of the discharge hole, as the Applicant has not outlined the size of the total area of the plurality of discharge holes or the discharging hole to be, to be able to comparatively gauge the relative size of the plurality of discharge holes and the discharging hole. For examination purposes, and since the Applicant has not outlined the size of the total area of the plurality of discharge holes and the discharging hole at all, it will be interpreted as the total area of the plurality of discharge holes and the discharging hole can be any size at all. All dependent claims are similarly rejected for being dependent on a rejected claim.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 


Claims 1, 3, 4, & 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR20140037985), hereinafter referred to as Cho, in view of Guerreiro (US 2008/0119125), in further view of Miyamoto et al (JP2006215218), hereinafter referred to as Miyamoto.

Regarding claim 1, Cho (KR20140037985) shows an air conditioner (AC) comprising: a housing (110, Fig. 1); a heat exchanger (130, Fig. 3) arranged to exchange heat with air flowing into the housing of the AC (Fig. 8); a fan (123, Fig. 8) arranged inside the housing for blowing the air that has exchanged heat with the heat exchanger out of the housing (Fig. 8); a discharge plate (112, Fig. 1) formed to be coupled to the housing along a circumference of the discharge plate (Fig. 1) such that the discharge plate couples to the housing to thereby define a front planar exterior surface of the housing which extends along a vertical direction of the housing (Fig. 1 - the discharge plate coulpes to the housing to thereby define a front planar exterior surface of the housing, which extends along a vertical direction of the housing), the discharge plate including an opening (112a, Fig. 3); and a door (160, Fig. 3) to open the opening by moving straight forward (K1, Fig. 7/8) in an extension direction of a rotation axis of the fan (Fig. 7/8 - the door opens and closes the opening 112a by moving forward K1, which is in an extension direction forward of the rotation of axis of the fan 123) and close the opening by moving straight backward (K2, Fig. 7/8) in the extension direction of the rotation axis of the fan (Fig. 7/8 - the door opens and closes the opening 112a by moving backward K2, which is an extension direction of the rotation of axis of the fan 123), wherein the opening is arranged to correspond to the extension direction of the rotation axis of the fan in a forward and backward direction of the housing (Fig. 7/8), and a discharging hole (Fig. 3 - as the Applicant claims a first discharging hole 42, as outlined in the Specifications in paragraph 0097, Lines 2-4, that is a hole that is separate from the structure of element 41 that defines the structure of the first discharging hole 42 as seen in Fig. 9, as does Cho show a discharging hole that is formed between the opening 112a and the door 160) formed between the opening and the door (Fig. 3/7/8)) as the door moves forward in the extension direction of the rotation axis of the fan (Fig. 7/8).

Guerreiro (US 2008/0119125), a device that vents air, is in the same field of endeavor as Cho which is a device that vents air.
	Guerreiro teaches a plurality of discharge holes (14, Fig. 1) to discharge the air out of the housing (Fig. 1 - the housing comprises of the structure that encompasses all the components seen in Fig. 1), wherein a portion of the discharge plate (13, Fig. 1) between an outer circumference of the opening (Fig. 1a/b - the opening is located approximately where the door 17/18 is located) and the circumference of the discharge plate is formed of the plurality of discharge holes (Fig. 1) to discharge the air blown through the front exterior surface of the housing (Fig. 1 – the plurality of discharge holes, which are located on the discharge plate 13 which comprises of the front exterior surface of the housing, discharges air), wherein, the air flows through each area of the plurality of discharge holes (Fig. 1b),  a discharging hole (Fig. 1 - as the Applicant claims a first discharging hole 42, as outlined in the Specifications in paragraph 0097, Lines 2-4, that is a hole that is separate from the structure of element 41 that defines the structure of the first discharging hole 42 as seen in Fig. 9, as does Guerreiro show a discharging hole that is formed between the structure of the opening and the door 17/18) formed between the opening and the door (Fig. 1), and an area of the opening is provided larger than each area of the plurality of discharge holes (Fig. 1).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Guerreiro to provide a plurality of discharge holes to discharge the air blown from the fan out of the housing, wherein a portion of the discharge plate between an outer circumference of the opening and the circumference of the discharge plate is formed of the plurality of discharge holes to discharge the air blown from the fan through the front 
	Regarding claim 1 and the limitation “wherein a total area of the plurality of discharge holes is less than or equal to 10 times an area of a discharging hole”, this is considered to be optimization of ranges. The courts have held that where general condition of claim is disposed in Guerreiro in Fig. 1 where the prior art shows a certain total area of the plurality of discharge holes is less than or equal to a certain total area of a discharging hole. It would have been obvious to have wherein a total area of the plurality of discharge holes is less than or equal to 10 times an area of a discharging hole or a certain total area of the plurality of discharge holes is less than or equal to a certain total area of a discharging hole, as it is well known to vary sizes of discharge holes to give more variance in air distribution, as both arrangements perform the function of distributing air equally as well. It is not inventive to discover the optimum or workable range (MPEP 2144.05 Sect II.a).
However, the combination of Cho and Guerreiro lacks showing wherein the air flows through each area of the plurality of discharge holes which is greater than or equal to 0.05mm2 and less than or equal to 5mm2.
Miyamoto (JP2006215218), an electronic device that can move air, is in the same field of endeavor as Cho which is a venting device that moves air.
Miyamoto teaches wherein the air flows through each area of the plurality of discharge holes (34, Fig. 3) which are 10.0mm.
Regarding claim 1 and the limitation “wherein the air flows through each area of the plurality of discharge holes which is greater than or equal to 0.05mm2 and less than or equal to 5mm2”, this is considered to be optimization of ranges. The courts have held that where general condition of claim is disposed in Miyamoto in Fig. 3 and ¶0028, Line 7, where the prior art shows the air that flows through each area of the plurality of discharge holes which is 10.0mm. This evidence indicates that one of ordinary skill in the art would recognize that the size/area of the discharge holes is a result effective variable affecting air distribution. That is, it would be known to vary the size of the discharge hole in order 2 and less than or equal to 5mm2 as it is well known to vary sizes of discharge holes to optimize air distribution, because both arrangements perform the function of distributing air equally as well. It is not inventive to discover the optimum or workable range (MPEP 2144.05 Sect II.a).

Regarding claim 3, Cho shows elements of the claimed invention as stated above in claim 1 including the housing and the discharge plate which forms the front planar exterior surface of the housing.
However, Cho lacks showing wherein each area of the plurality of discharge holes is bored through inner and outer sides of the discharge plate, and the opening is formed together with the plurality of discharge holes.
Guerreiro teaches wherein each area of the plurality of discharge holes (14, Fig. 1a/b) is bored through inner and outer sides of the discharge plate (13, Fig. 1a/b – the plurality of discharge holes are bored through the inner and outer sides of the discharge plate 13), and the opening (Fig. 1 – the opening is formed approximately where the door 17/18 is located on the discharge plate 13) is formed together with the plurality of discharge holes (Fig. 1 – the opening is formed on the discharge plate 13 together with the plurality of discharge holes 14, approximately where the door 17/18 is located on the discharge plate 13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Guerreiro to provide wherein each area of the plurality of discharge holes is bored through inner and outer sides of the discharge plate, and the opening is formed together with the plurality of discharge holes to form the front planar exterior surface of the housing, which would provide an air vent which can simultaneously provide both functions of direct and indirect diffusion of air (¶0004).

Regarding claim 4, Cho shows elements of the claimed invention as stated above in claim 1 including a fan. 

	Guerreiro teaches the air blown is discharged through the opening (Fig. 1a/b – the opening is located at the end of the duct 5, approximately where elements 17 and 18 are located, that vents air indicated by arrows 6) when the opening is opened (Fig. 1a) and is discharged through the plurality of discharge holes (14, Fig. 1b) when the opening is closed (Fig. 1b).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Guerreiro to provide wherein the air blown from the fan is discharged through the opening when the opening is opened and is discharged through the plurality of discharge holes when the opening is closed, which would provide a greater range of cooling by incorporating a simple and inexpensive design (¶0016, Lines 9-11).

Regarding claim 20, Cho shows elements of the claimed invention as stated above in claim 1 including the discharge plate.
However, the Cho lacks showing wherein each area of the plurality of discharge holes is uniformly distributed on the discharge plate.
Guerreiro teaches wherein each area of the plurality of discharge holes is uniformly distributed on the discharge plate (Fig. 1 – The Oxford English Dictionary defines Uniform: “Of the same form, character, or kind as another or others; agreeing or according with one another, conforming to one standard, rule, or pattern; alike, similar.”. The plurality of discharge holes are uniformly distributed on the discharge plate, as they are equidistant from the opening).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Guerreiro to provide wherein each area of the plurality of discharge holes is uniformly distributed on the discharge plate, which would provide an air vent which can simultaneously provide both functions of direct and indirect diffusion of air (¶0004).

Regarding claim 21, and the limitation wherein the discharge plate is formed by a press forming process, MPEP 2113.I. states “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”. In light of the structure of the combination of Cho, Guerreiro, & Miyamoto, the limitation of claim 21 has been given no patentable weight.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR20140037985), hereinafter referred to as Cho, in view of Guerreiro (US 2008/0119125), in further view of Miyamoto et al (JP2006215218), hereinafter referred to as Miyamoto, in further view of Park et al (KR20100027305), hereinafter referred to as Park.

Regarding claim 23, the combination of Cho, Guerreiro, & Miyamota shows elements of the claimed invention as stated above in claim 1 except wherein the discharge plate is made of metal.
Park (KR20100027305), an air conditioner, is in the same field of endeavor as Cho which is an air conditioner.
Park teaches wherein the discharge plate (60, Fig. 2) is made of metal (¶0001, Lines 2-5).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Cho, Guerreiro, & Miyamoto to incorporate the teachings of Park to provide wherein the discharge plate is made of metal, which would improve the overall appearance of the air conditioner (¶0001, Lines 2-5).

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Cho et al (KR20140037985), hereinafter referred to as Cho, in view of Guerreiro (US 2008/0119125), in further view of Miyamoto et al (JP2006215218), hereinafter referred to as Miyamoto.

Regarding claim 22, Cho (KR20140037985) shows an air conditioner (AC) comprising: a housing (110, Fig. 1); a heat exchanger (130, Fig. 3) arranged to exchange heat with air flowing into the housing of the AC (Fig. 8); a fan (123, Fig. 8) arranged inside the housing for blowing the air that has exchanged heat with the heat exchanger out of the housing (Fig. 8); a discharge plate (112, Fig. 1) formed to be coupled to the housing along a circumference of the discharge plate (Fig. 1) such that the discharge plate couples to the housing (Fig. 1) such that an entire portion of the discharge plate that defines a front planar exterior surface of the housing which extends along a vertical direction of the housing and faces a blowing direction of the fan (Fig. 1 - the discharge plate couples to the housing to thereby define a front planar exterior surface of the housing, which extends along a vertical direction of the housing, and faces a blowing direction of the fan), the discharge plate including an opening (112a, Fig. 3); and a door (160, Fig. 3) to open the opening by moving straight forward (K1, Fig. 7/8) in an extension direction of a rotation axis of the fan (Fig. 7/8 - the door opens and closes the opening 112a by moving forward K1, which is in an extension direction forward of the rotation of axis of the fan 123) and close the opening by moving straight backward (K2, Fig. 7/8) in the extension direction of the rotation axis of the fan (Fig. 7/8 - the door opens and closes the opening 112a by moving backward K2, which is an extension direction of the rotation of axis of the fan 123), and wherein a portion of the discharge plate between an outer circumference of the opening and the circumference of the discharge plate is formed of the front planar exterior surface of the housing (Fig. 1), wherein the opening is arranged to correspond to the extension direction of a the rotation axis of the fan in a forward and backward direction of the housing (Fig. 7/8), and a discharging hole (Fig. 3 - as the Applicant claims a first discharging hole 42, as outlined in the Specifications in paragraph 0097, Lines 2-4, that is a hole that is separate from the structure of element 41 that defines the structure of the first discharging hole 42 as seen in Fig. 9, as does Cho show a discharging hole that is formed between the opening 112a and the door 160) formed between the opening and the door (Fig. 3/7/8) as the door moves forward in the extension direction of the rotation axis of the fan (Fig. 7/8).
However, Cho lacks showing a plurality of discharge holes to discharge the air blown from the fan out of the housing, wherein a portion of the discharge plate between an outer circumference of the opening and the circumference of the discharge plate is formed of the plurality of discharge holes to 
Guerreiro (US 2008/0119125), a device that vents air, is in the same field of endeavor as Cho which is a device that vents air.
Guerreiro teaches a plurality of discharge holes (14, Fig. 1) to discharge the air blown out of the housing (Fig. 1 - the housing comprises of the structure that encompasses all the components seen in Fig. 1), wherein a portion of the discharge plate (13, Fig. 1) between an outer circumference of the opening (Fig. 1a/b - the opening is located approximately where the door 17/18 is located) and the circumference of the discharge plate is formed of the plurality of discharge holes (Fig. 1) to discharge the air blown from front exterior surface of the housing (Fig. 1 – the plurality of discharge holes, which are located on the discharge plate 13 which comprises of the front exterior surface of the housing, discharges air), a discharging hole (Fig. 1 - as the Applicant claims a first discharging hole 42, as outlined in the Specifications in paragraph 0097, Lines 2-4, that is a hole that is separate from the structure of element 41 that defines the structure of the first discharging hole 42 as seen in Fig. 9, as does Guerreiro show a discharging hole that is formed between the structure of the opening and the door 17/18) formed between the opening and the door (Fig. 1), an area of the opening is provided larger than each area of the plurality of discharge holes (Fig. 1), a total area of the plurality of discharge holes being relative to an area of a discharging hole (Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Cho to incorporate the teachings of Guerreiro to provide a plurality of discharge holes to discharge the air blown from the fan out of the housing, wherein a portion of the discharge plate between an outer circumference of the opening and the circumference of the discharge plate is formed of the plurality of discharge holes to discharge the air blown from the fan through the front planar exterior surface of the housing, and an area of the opening is provided larger than each area of the plurality of discharge holes, which would provide an air vent which can simultaneously provide both functions of direct and indirect diffusion of air (¶0004).

However, the combination of Cho and Guerreiro lacks showing wherein the air flows through each area of the plurality of discharge holes which is greater than or equal to 0.05mm2 and less than or equal to 5mm2.
Miyamoto (JP2006215218), an electronic device that can move air, is in the same field of endeavor as Cho which is a venting device that moves air.
Miyamoto teaches wherein the air flows through each area of the plurality of discharge holes (34, Fig. 3) which are 10.0mm.
Regarding Miyamoto and the claim 22 limitation “wherein the air flows through each area of the plurality of discharge holes which is greater than or equal to 0.05mm2 and less than or equal to 5mm2”, this is considered to be optimization of ranges. The courts have held that where general condition of claim is disposed in Miyamoto in Fig. 3 and ¶0028, Line 7, where the prior art shows the air that flows through each area of the plurality of discharge holes which is 10.0mm. This evidence indicates that one of 2 and less than or equal to 5mm2 as it is well known to vary sizes of discharge holes to optimize air distribution, because both arrangements perform the function of distributing air equally as well. It is not inventive to discover the optimum or workable range (MPEP 2144.05 Sect II.a).

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L FAULKNER whose telephone number is (469)295-9209. The examiner can normally be reached M-F: 9-7, Every other F: Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L FAULKNER/Examiner, Art Unit 3762                            

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762